Citation Nr: 1454304	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher initial evaluation for status post lumbar spine surgery with residuals currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial evaluation for radiculopathy of the left lower extremity, currently assigned a 10 percent evaluation.

3.  Entitlement to a higher initial evaluation for adjustment disorder with anxiety and depressed mood, currently evaluated as 50 percent disabling.

4.  Entitlement to a higher initial evaluation for lumbar spine surgery residual scar currently evaluated as 10 percent disabling.

5.  Entitlement to a higher initial evaluation for external hemorrhoids currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1998 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2008.  In November 2014, the veteran appeared at a hearing held at the RO before the undersigned.

In a rating decision dated in May 2009, service connection for radiculopathy of the left lower extremity was granted by the RO, evaluated 10 percent disabling.  The Veteran did not separately appeal that decision.  However, in this case, the issue is inextricably intertwined with the issue on appeal, and has been set forth on the title page.  In this regard, under the general formula for rating back disabilities, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243 Note (1).  Therefore, because such rating is included in the diagnostic criteria for the back condition, separate procedural development is not necessary.  Here, the Veteran described left lower extremity neurological manifestations at his recent Travel Board hearing, and indicated that flare-ups included such symptoms.  Therefore, the Board must consider the matter of the rating to be assigned for the left lower extremity radiculopathy in connection with the claim for a higher rating for the lumbosacral spine disability.

A claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) may be inferred as part of the original claim for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in a rating decision dated in May 2009, the RO separately denied the Veteran's claim for a TDIU rating.  In his June 2009 substantive appeal concerning the certified issues, he also stated that he was unemployable.  As noted by the RO in January 2013, this constituted a notice of disagreement with the denial of a TDIU rating in May 2009.  Accordingly, the Veteran was sent an Appeals Election letter, to which he did not respond.  A May 2014 supplemental statement of the case addressed the TDIU issue, and informed the Veteran that he needed to submit a substantive appeal.  He did not respond, and in the August 2014 supplemental statement of the case, he was informed that he did not perfect his appeal for a TDIU rating, and, therefore, the issue would not be further considered.  The RO also noted that VA treatment records showed he was currently employed.  

In the meantime, in November 2011, the Veteran was sent a VCAA letter concerning the TDIU issue.  He was scheduled for a VA examination in December 2011, to evaluate whether his service-connected disabilities rendered him unemployable; he failed to report for this examination.  Subsequently, in an unsigned letter dated in July 2012, the Veteran stated that he was withdrawing his claim for a 100 percent rating.  The RO asked him to clarify this statement in a signed response, but the Veteran did not respond.  Accordingly, due to the Veteran's failure to respond to any requests for information concerning his TDIU claim since 2011, his unsigned statement indicating an intent to withdraw such a claim, his failure to report for a VA examination in December 2011, and his employment in the competitive labor market, the Board finds that a TDIU rating is not before the Board at this time, either as a separate issue, or as part of the increased rating claim.  As noted by the RO, the Veteran is free to file a TDIU claim should he become unable to obtain and maintain substantially gainful employment in the future due to his service connected disabilities.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues if entitlement to higher initial ratings for service-connected lumbosacral spine disability and radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his Travel Board hearing in November 2014, prior to the promulgation of a decision in the appeal, the Veteran informed VA that a withdrawal of his appeal is requested, as to the issues of entitlement to higher initial ratings for adjustment disorder with anxiety and depressed mood, lumbar spine surgery residual scar, and external hemorrhoids, and entitlement to service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met, as to the issues of entitlement to higher initial ratings for adjustment disorder with anxiety and depressed mood, lumbar spine surgery residual scar, and external hemorrhoids, and entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  An appeal may be withdrawn on the record at a hearing, or in writing.  Id.  

The claims for entitlement to higher initial ratings for adjustment disorder with anxiety and depressed mood, lumbar spine surgery residual scar, and external hemorrhoids, and entitlement to service connection for bilateral hearing loss, were withdrawn on the record at the Veteran's November 2014 hearing before the undersigned VLJ.  There remain no allegations of errors of fact or law for appellate consideration concerning those issues.  Accordingly, with respect to those specific issues, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed, as to the issues of entitlement to higher initial ratings for adjustment disorder with anxiety and depressed mood, lumbar spine surgery residual scar, and external hemorrhoids, and entitlement to service connection for bilateral hearing loss.


REMAND

At his Board hearing in November 2014, the Veteran testified that his low back disability had increased in severity since his last examination in 2008.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  He stated that particularly since he had gone back to work, the additional activity exacerbated his back pain.  He testified that he can still feel tingling and muscle spasms in the area where the titanium rod was installed in his lower spine, and that this rod impinges on the nerves down there, and radiates through the buttock and left lower extremity.  He said that at least four times a year, he would throw his back out, with really sharp neurological pain which essentially shut down his left side.  He estimated that he used all of his 40 hours of allotted sick leave per year for his back, and some of his vacation time as well.  

The Board notes that the Veteran was scheduled for a VA examination in December 2011, for which he failed to report.  However, this examination was for the purpose of determining his employability, and, as noted above, he is no longer pursuing a claim for a TDIU rating.  In addition, he testified at his hearing that he would be willing to report for an examination.  Therefore, an examination should be arranged.  As indicated above, this examination must also include all neurological manifestations, in particular, involving the left lower extremity, for which a separate 10 percent rating is currently in effect.

In addition to an examination, the Board should obtain recent VA treatment records.  The Veteran testified that he receives treatment at the Federal Way VA outpatient clinic, and sometimes at American Lake VAMC.  Both of these are within the Puget Sound Healthcare System, and records of treatment at both facilities are on file.  The most recent records are dated in December 2013; however, they were requested in May 2014, and the RO indicated that all records to date had been obtained at that time.  Accordingly, all records dated beginning in May 2014 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment and/or evaluations dated from May 2014 to the present from the Puget Sound VA Healthcare System.  In particular, all records pertaining to the low back and lower extremities should be obtained from the Federal Way outpatient clinic and the American Lake VAMC, to include physical therapy records.  All such records should be associated with the electronic claims file.



2.  Then, arrange for an appropriate examination to evaluate the current manifestations and severity of the Veteran's service-connected post-operative lumbosacral spine disability and radiculopathy of the left lower extremity, as well as any other associated neurological symptoms.  The VBMS electronic claims file should be available to the examiner in conjunction with the examination, and all tests and studies deemed necessary should be accomplished.  All pertinent signs and symptoms necessary for rating the disabilities should be reported in detail.  If the Veteran claims to have incapacitating episodes (bed rest and treatment prescribed by a physician), report the number and duration of such episodes during the past 12 months.

3.  After completion of the above and any additional development deemed necessary, readjudicate the claims for higher ratings for the service-connected post-operative lumbosacral spine disability, and separately rated radiculopathy of the left lower extremity.  If the decision as to any claim on appeal remains less than a full grant of the benefit sought, the Veteran should be furnished an appropriate supplemental statement of the case, which includes both issues, and afforded an opportunity to respond, before the case is returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


